Exhibit 10.4

 

BioSphere Medical Inc.

 

NON-STATUTORY STOCK OPTION AGREEMENT

 


1.             GRANT OF OPTION.  BIOSPHERE MEDICAL INC., A DELAWARE CORPORATION
(THE “COMPANY”), HEREBY GRANTS TO THE PERSON (THE “OPTIONEE”) LISTED ON THE
ABOVE GRANT SUMMARY, AN OPTION, PURSUANT TO THE COMPANY’S 1994 STOCK OPTION PLAN
(THE “PLAN”), TO PURCHASE UP TO THE NUMBER OF SHARES OF COMMON STOCK, $0.01 PAR
VALUE PER SHARE (THE “COMMON STOCK”), OF THE COMPANY SET FORTH ON THE GRANT
SUMMARY AS TOTAL SHARES AT A PRICE PER SHARE SET FORTH ON THE GRANT SUMMARY AS
THE OPTION PRICE.  THE SHARES OF COMMON STOCK SUBJECT TO THIS OPTION ARE
PURCHASABLE AS SET FORTH IN AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
OPTION AND THE PLAN.  EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, THE TERM
“COMPANY” SHALL INCLUDE THE PARENT AND ALL PRESENT AND FUTURE SUBSIDIARIES OF
THE COMPANY AS DEFINED IN SECTIONS 424(E) AND 424(F) OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED OR REPLACED FROM TIME TO TIME (THE “CODE”).


 


2.             NON-STATUTORY STOCK OPTION.  THIS OPTION IS NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE
CODE.


 


3.             EXERCISE OF OPTION AND PROVISIONS FOR TERMINATION.


 


(A)           VESTING SCHEDULE.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THIS OPTION MAY BE EXERCISED PRIOR TO THE TENTH ANNIVERSARY OF THE GRANT DATE
SET FORTH ON THE GRANT SUMMARY (HEREINAFTER THE “EXPIRATION DATE”) TO PURCHASE,
FROM AND AFTER EACH DATE SET FORTH UNDER THE COLUMN ENTITLED “FULL VEST DATE” ON
THE ATTACHED GRANT SUMMARY TABLE, THE NUMBER OF SHARES OF COMMON STOCK SET FORTH
OPPOSITE SUCH DATE.  THE RIGHT OFF EXERCISE SHALL BE CUMULATIVE SO THAT IF ANY
INSTALLMENT IS NOT EXERCISED TO THE MAXIMUM EXTENT PERMISSIBLE ON THE APPLICABLE
FULL VEST DATE DURING ANY EXERCISE PERIOD, IT SHALL BE EXERCISABLE, IN WHOLE OR
IN PART, WITH RESPECT TO ALL SHARES NOT SO PURCHASED AT ANY TIME PRIOR TO THE
EXPIRATION DATE OR THE EARLIER TERMINATION OF THIS OPTION.  THIS OPTION MAY NOT
BE EXERCISED AT ANY TIME ON OR AFTER THE EXPIRATION DATE, EXCEPT AS OTHERWISE
PROVIDED IN SECTION 3(E) BELOW.


 


(B)           EXERCISE PROCEDURE.  SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, THIS OPTION SHALL BE EXERCISED BY THE OPTIONEE’S DELIVERY OF WRITTEN
NOTICE OF EXERCISE TO THE TREASURER OF THE COMPANY, SPECIFYING THE NUMBER OF
SHARES TO BE PURCHASED AND THE PURCHASE PRICE TO BE PAID THEREFOR AND
ACCOMPANIED BY PAYMENT IN FULL IN ACCORDANCE WITH SECTION 4.  SUCH EXERCISE
SHALL BE EFFECTIVE UPON RECEIPT BY THE TREASURER OF THE COMPANY OF SUCH WRITTEN
NOTICE TOGETHER WITH THE REQUIRED PAYMENT.  THE OPTIONEE MAY PURCHASE LESS THAN
THE NUMBER OF SHARES COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THIS
OPTION MAY BE FOR ANY FRACTIONAL SHARE OR FOR FEWER THAN TEN WHOLE SHARES.

 

--------------------------------------------------------------------------------


 


(C)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THIS OPTION MAY NOT BE EXERCISED UNLESS
THE OPTIONEE, AT THE TIME HE OR SHE EXERCISES THIS OPTION, IS, AND HAS BEEN AT
ALL TIMES SINCE THE GRANT DATE OF THIS OPTION, AN EMPLOYEE, OFFICER OR DIRECTOR
OF, OR CONSULTANT OR ADVISOR TO, THE COMPANY (AN “ELIGIBLE OPTIONEE”).  FOR
PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL NOT INCLUDE
EMPLOYMENT WITH SEPRACOR INC.


 


(D)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  IF THE OPTIONEE
CEASES TO BE AN ELIGIBLE OPTIONEE FOR ANY REASON, THEN, EXCEPT AS PROVIDED IN
PARAGRAPHS (E) AND (F) BELOW, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE
THREE MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE EXPIRATION DATE),
PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THE
OPTIONEE WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF SUCH CESSATION. 
NOTWITHSTANDING THE FOREGOING, IF THE OPTIONEE, PRIOR TO THE EXPIRATION DATE,
MATERIALLY VIOLATES THE NON-COMPETITION OR CONFIDENTIALITY PROVISIONS OF ANY
EMPLOYMENT CONTRACT, CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT OR OTHER
AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY, THE RIGHT TO EXERCISE THIS
OPTION SHALL TERMINATE IMMEDIATELY UPON WRITTEN NOTICE TO THE OPTIONEE FROM THE
COMPANY DESCRIBING SUCH VIOLATION.


 


(E)           EXERCISE PERIOD UPON DEATH OR DISABILITY.  IF THE OPTIONEE DIES OR
BECOMES DISABLED (WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) PRIOR TO
THE EXPIRATION DATE WHILE HE OR SHE IS AN ELIGIBLE OPTIONEE, OR IF THE OPTIONEE
DIES WITHIN THREE MONTHS AFTER THE OPTIONEE CEASES TO BE AN ELIGIBLE OPTIONEE
(OTHER THAN AS THE RESULT OF A TERMINATION OF SUCH RELATIONSHIP BY THE COMPANY
FOR “CAUSE” AS SPECIFIED IN PARAGRAPH (F) BELOW), THIS OPTION SHALL BE
EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING THE DATE OF DEATH OR
DISABILITY OF THE OPTIONEE (WHETHER OR NOT SUCH EXERCISE OCCURS BEFORE THE
EXPIRATION DATE), BY THE OPTIONEE OR BY THE PERSON TO WHOM THIS OPTION IS
TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, PROVIDED THAT THIS
OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THIS OPTION WAS EXERCISABLE
BY THE OPTIONEE ON THE DATE OF HIS OR HER DEATH OR DISABILITY.  EXCEPT AS
OTHERWISE INDICATED BY THE CONTEXT, THE TERM “OPTIONEE”, AS USED IN THIS OPTION,
SHALL BE DEEMED TO INCLUDE THE ESTATE OF THE OPTIONEE OR ANY PERSON WHO ACQUIRES
THE RIGHT TO EXERCISE THIS OPTION BY BEQUEST OR INHERITANCE OR OTHERWISE BY
REASON OF THE DEATH OF THE OPTIONEE.


 


(F)            DISCHARGE FOR CAUSE.  IF THE OPTIONEE, PRIOR TO THE EXPIRATION
DATE, IS DISCHARGED BY THE COMPANY FOR “CAUSE” (AS DEFINED BELOW), THE RIGHT TO
EXERCISE THIS OPTION SHALL TERMINATE IMMEDIATELY UPON SUCH CESSATION OF
EMPLOYMENT.  “CAUSE” SHALL MEAN WILLFUL MISCONDUCT BY THE OPTIONEE OR WILLFUL
FAILURE TO PERFORM HIS OR HER RESPONSIBILITIES IN THE BEST INTERESTS OF THE
COMPANY (INCLUDING, WITHOUT LIMITATION, BREACH BY THE OPTIONEE OF ANY PROVISION
OF ANY EMPLOYMENT, CONSULTING, ADVISORY, NONDISCLOSURE, NON-COMPETITION OR OTHER
SIMILAR AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY), AS DETERMINED BY THE
COMPANY, WHICH DETERMINATION SHALL BE CONCLUSIVE.  THE OPTIONEE SHALL BE
CONSIDERED TO HAVE BEEN DISCHARGED “FOR CAUSE” IF THE COMPANY DETERMINES, WITHIN
30 DAYS AFTER THE OPTIONEE’S RESIGNATION, THAT DISCHARGE FOR CAUSE WAS
WARRANTED.


 


4.             PAYMENT OF PURCHASE PRICE.


 


(A)           METHOD OF PAYMENT.  PAYMENT OF THE PURCHASE PRICE FOR SHARES
PURCHASED UPON EXERCISE OF THIS OPTION SHALL BE MADE (I) BY DELIVERY TO THE
COMPANY OF CASH OR A CHECK TO

 

2

--------------------------------------------------------------------------------


 


THE ORDER OF THE COMPANY IN AN AMOUNT EQUAL TO THE PURCHASE PRICE OF SUCH
SHARES, (II) SUBJECT TO THE CONSENT OF THE COMPANY, BY DELIVERY TO THE COMPANY
OF SHARES OF COMMON STOCK OF THE COMPANY THEN OWNED BY THE OPTIONEE HAVING A
FAIR MARKET VALUE EQUAL IN AMOUNT TO THE PURCHASE PRICE OF SUCH SHARES, (III) BY
ANY OTHER MEANS WHICH THE BOARD OF DIRECTORS DETERMINES ARE CONSISTENT WITH THE
PURPOSE OF THE PLAN AND WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS OF RULE 16B-3 UNDER THE SECURITIES EXCHANGE ACT OF
1934 AND REGULATION T PROMULGATED BY THE FEDERAL RESERVE BOARD), OR (IV) BY ANY
COMBINATION OF SUCH METHODS OF PAYMENT.


 


(B)           VALUATION OF SHARES OR OTHER NON-CASH CONSIDERATION TENDERED IN
PAYMENT OF PURCHASE PRICE.  FOR THE PURPOSES HEREOF, THE FAIR MARKET VALUE OF
ANY SHARE OF THE COMPANY’S COMMON STOCK OR OTHER NON-CASH CONSIDERATION WHICH
MAY BE DELIVERED TO THE COMPANY IN EXERCISE OF THIS OPTION SHALL BE DETERMINED
IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY.


 


(C)           DELIVERY OF SHARES TENDERED IN PAYMENT OF PURCHASE PRICE.  IF THE
OPTIONEE EXERCISES THIS OPTION BY DELIVERY OF SHARES OF COMMON STOCK OF THE
COMPANY, THE CERTIFICATE OR CERTIFICATES REPRESENTING THE SHARES OF COMMON STOCK
OF THE COMPANY TO BE DELIVERED SHALL BE DULY EXECUTED IN BLANK BY THE OPTIONEE
OR SHALL BE ACCOMPANIED BY A STOCK POWER DULY EXECUTED IN BLANK SUITABLE FOR
PURPOSES OF TRANSFERRING SUCH SHARES TO THE COMPANY.  FRACTIONAL SHARES OF
COMMON STOCK OF THE COMPANY WILL NOT BE ACCEPTED IN PAYMENT OF THE PURCHASE
PRICE OF SHARES ACQUIRED UPON EXERCISE OF THIS OPTION.


 


(D)           RESTRICTIONS ON USE OF OPTION STOCK.  NOTWITHSTANDING THE
FOREGOING, NO SHARES OF COMMON STOCK OF THE COMPANY MAY BE TENDERED IN PAYMENT
OF THE PURCHASE PRICE OF SHARES PURCHASED UPON EXERCISE OF THIS OPTION IF THE
SHARES TO BE SO TENDERED WERE ACQUIRED WITHIN TWELVE (12) MONTHS BEFORE THE DATE
OF SUCH TENDER, THROUGH THE EXERCISE OF AN OPTION GRANTED UNDER THE PLAN OR ANY
OTHER STOCK OPTION OR RESTRICTED STOCK PLAN OF THE COMPANY.


 


5.             DELIVERY OF SHARES; COMPLIANCE WITH SECURITIES LAWS, ETC.


 


(A)           GENERAL.  THE COMPANY SHALL, UPON PAYMENT OF THE OPTION PRICE FOR
THE NUMBER OF SHARES PURCHASED AND PAID FOR, MAKE PROMPT DELIVERY OF SUCH SHARES
TO THE OPTIONEE, PROVIDED THAT IF ANY LAW OR REGULATION REQUIRES THE COMPANY TO
TAKE ANY ACTION WITH RESPECT TO SUCH SHARES BEFORE THE ISSUANCE THEREOF, THEN
THE DATE OF DELIVERY OF SUCH SHARES SHALL BE EXTENDED FOR THE PERIOD NECESSARY
TO COMPLETE SUCH ACTION.


 


(B)           LISTING, QUALIFICATION, ETC.  THIS OPTION SHALL BE SUBJECT TO THE
REQUIREMENT THAT IF, AT ANY TIME, COUNSEL TO THE COMPANY SHALL DETERMINE THAT
THE LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES SUBJECT HERETO UPON ANY
SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR
APPROVAL OF ANY GOVERNMENTAL OR REGULATORY BODY, OR THAT THE DISCLOSURE OF
NON-PUBLIC INFORMATION OR THE SATISFACTION OF ANY OTHER CONDITION IS NECESSARY
AS A CONDITION OF, OR IN CONNECTION WITH, THE ISSUANCE OR PURCHASE OF SHARES
HEREUNDER, THIS OPTION MAY NOT BE EXERCISED, IN WHOLE OR IN PART, UNLESS SUCH
LISTING, REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL, DISCLOSURE OR
SATISFACTION OF SUCH OTHER CONDITION SHALL HAVE BEEN EFFECTED OR OBTAINED ON
TERMS ACCEPTABLE TO THE BOARD OF DIRECTORS.  NOTHING HEREIN SHALL

 

3

--------------------------------------------------------------------------------


 


BE DEEMED TO REQUIRE THE COMPANY TO APPLY FOR, EFFECT OR OBTAIN SUCH LISTING,
REGISTRATION, QUALIFICATION OR DISCLOSURE, OR TO SATISFY SUCH OTHER CONDITION.


 


6.             NONTRANSFERABILITY OF OPTION.  THIS OPTION IS PERSONAL AND NO
RIGHTS GRANTED HEREUNDER MAY BE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED
IN ANY WAY (WHETHER BY OPERATION OF LAW OR OTHERWISE) NOR SHALL ANY SUCH RIGHTS
BE SUBJECT TO EXECUTION, ATTACHMENT OR SIMILAR PROCESS, EXCEPT THAT THIS OPTION
MAY BE TRANSFERRED (I) BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR (II)
PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER AS DEFINED IN SECTION 414(P) OF
THE CODE.  UPON ANY ATTEMPT TO TRANSFER, ASSIGN, PLEDGE, HYPOTHECATE OR
OTHERWISE DISPOSE OF THIS OPTION OR OF SUCH RIGHTS CONTRARY TO THE PROVISIONS
HEREOF, OR UPON THE LEVY OF ANY ATTACHMENT OR SIMILAR PROCESS UPON THIS OPTION
OR SUCH RIGHTS, THIS OPTION AND SUCH RIGHTS SHALL, AT THE ELECTION OF THE
COMPANY, BECOME NULL AND VOID.


 


7.             NO SPECIAL EMPLOYMENT OR SIMILAR RIGHTS.  NOTHING CONTAINED IN
THE PLAN OR THIS OPTION SHALL BE CONSTRUED OR DEEMED BY ANY PERSON UNDER ANY
CIRCUMSTANCES TO BIND THE COMPANY TO CONTINUE THE EMPLOYMENT OR OTHER
RELATIONSHIP OF THE OPTIONEE WITH THE COMPANY FOR THE PERIOD WITHIN WHICH THIS
OPTION MAY BE EXERCISED.


 


8.             RIGHTS AS A SHAREHOLDER.  THE OPTIONEE SHALL HAVE NO RIGHTS AS A
SHAREHOLDER WITH RESPECT TO ANY SHARES WHICH MAY BE PURCHASED BY EXERCISE OF
THIS OPTION (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO RECEIVE DIVIDENDS OR
NON-CASH DISTRIBUTIONS WITH RESPECT TO SUCH SHARES) UNLESS AND UNTIL A
CERTIFICATE REPRESENTING SUCH SHARES IS DULY ISSUED AND DELIVERED TO THE
OPTIONEE.  NO ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH
THE RECORD DATE IS PRIOR TO THE DATE SUCH STOCK CERTIFICATE IS ISSUED.


 


9.             ADJUSTMENT PROVISIONS.


 


(A)           GENERAL.  IF, THROUGH OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, REORGANIZATION,
RECAPITALIZATION, RECLASSIFICATION, STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK
SPLIT OR OTHER SIMILAR TRANSACTION, (I) THE OUTSTANDING SHARES OF COMMON STOCK
ARE INCREASED OR DECREASED OR ARE EXCHANGED FOR A DIFFERENT NUMBER OR KIND OF
SHARES OR OTHER SECURITIES OF THE COMPANY, OR (II) ADDITIONAL SHARES OR NEW OR
DIFFERENT SHARES OR OTHER SECURITIES OF THE COMPANY OR OTHER NON-CASH ASSETS ARE
DISTRIBUTED WITH RESPECT TO SUCH SHARES OF COMMON STOCK OR OTHER SECURITIES, THE
OPTIONEE SHALL, WITH RESPECT TO THIS OPTION OR ANY UNEXERCISED PORTION HEREOF BE
ENTITLED TO THE RIGHTS AND BENEFITS, AND BE SUBJECT TO THE LIMITATIONS, SET
FORTH IN SECTION 15(A) OF THE PLAN.


 


(B)           BOARD AUTHORITY TO MAKE ADJUSTMENTS.  ANY ADJUSTMENTS UNDER THIS
SECTION 9 WILL BE MADE BY THE BOARD OF DIRECTORS, WHOSE DETERMINATION AS TO WHAT
ADJUSTMENTS, IF ANY, WILL BE MADE AND THE EXTENT THEREOF, WILL BE FINAL, BINDING
AND CONCLUSIVE.  NO FRACTIONAL SHARES WILL BE ISSUED PURSUANT TO THIS OPTION ON
ACCOUNT OF ANY SUCH ADJUSTMENTS.


 


10.           MERGERS, CONSOLIDATION, DISTRIBUTIONS, LIQUIDATION, ETC.  IN THE
EVENT OF A MERGER OR CONSOLIDATION OR SALE OF ALL, OR SUBSTANTIALLY ALL, OF THE
ASSETS OF THE COMPANY IN WHICH OUTSTANDING SHARES OF COMMON STOCK ARE EXCHANGED
FOR SECURITIES, CASH OR OTHER PROPERTY OF ANY OTHER CORPORATION OR BUSINESS
ENTITY, OR IN THE EVENT OF A LIQUIDATION OF THE COMPANY, PRIOR TO THE EXPIRATION
DATE OR TERMINATION OF THIS OPTION, THE OPTIONEE SHALL, WITH RESPECT TO THIS

 

4

--------------------------------------------------------------------------------


 


OPTION OR ANY UNEXERCISED PORTION HEREOF, BE ENTITLED TO THE RIGHTS AND
BENEFITS, AND BE SUBJECT TO THE LIMITATIONS, SET FORTH IN SECTION 16(A) OF THE
PLAN.


 


11.           WITHHOLDING TAXES.  THE COMPANY’S OBLIGATION TO DELIVER SHARES
UPON THE EXERCISE OF THIS OPTION SHALL BE SUBJECT TO THE OPTIONEE’S SATISFACTION
OF ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS.


 


12.           NONCOMPETITION/NONSOLICITATION.  OPTIONEE AGREES THAT FOR A PERIOD
OF ONE (1) YEAR FROM THE DATE OF TERMINATION, THE OPTIONEE WILL NOT, DIRECTLY OR
INDIRECTLY:


 


(I)  AS AN INDIVIDUAL PROPRIETOR, PARTNER, STOCKHOLDER, OFFICER, EMPLOYEE,
DIRECTOR, JOINT VENTURER, INVESTOR, LENDER, CONSULTANT OR IN ANY OTHER CAPACITY
WHATSOEVER, DEVELOP, DESIGN, PRODUCE, MARKET, SELL OR RENDER, OR ASSIST ANY
OTHER PERSON IN DEVELOPING, DESIGNING, PRODUCING, MARKETING, SELLING OR
RENDERING) PRODUCTS OR SERVICES COMPETITIVE WITH THOSE DEVELOPED, DESIGNED,
PRODUCED, MARKETED, SOLD OR RENDERED BY THE COMPANY WHILE OPTIONEE WAS EMPLOYED
BY (OR, ACTING AS A CONSULTANT TO) THE COMPANY; OR


 


(II)  SOLICIT, DIVERT, OR TAKE AWAY, OR ATTEMPT TO DIVERT OR TO TAKE AWAY, THE
BUSINESS OR PATRONAGE OF ANY OF THE CLIENTS, CUSTOMER OR ACCOUNTS, OR
PROSPECTIVE CLIENTS, CUSTOMERS OR ACCOUNTS, OF THE COMPANY WHICH WERE CONTACTED,
SOLICITED OR SERVED BY THE OPTIONEE WHILE EMPLOYED BY (OR, ACTING AS A
CONSULTANT TO) THE COMPANY.


 


13.           MISCELLANEOUS.


 


(A)           EXCEPT AS PROVIDED HEREIN, THIS OPTION MAY NOT BE AMENDED OR
OTHERWISE MODIFIED UNLESS EVIDENCED IN WRITING AND SIGNED BY THE COMPANY AND THE
OPTIONEE.


 


(B)           ALL NOTICES UNDER THIS OPTION SHALL BE MAILED OR DELIVERED BY HAND
TO THE PARTIES AT THEIR RESPECTIVE ADDRESSES SET FORTH ON THE ABOVE NOTICE OF
GRANT OR AT SUCH OTHER ADDRESS AS MAY BE DESIGNATED IN WRITING BY EITHER OF THE
PARTIES TO ONE ANOTHER.


 


(C)           THIS OPTION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

5

--------------------------------------------------------------------------------